Exhibit 10.8

 

Form No.9A

 

[LOGO]

[SEAL]  

/s/ Anthony J. Mangion

 

 

ANTHONY J. MANGION

Mortgage ‘B’ entered this 1 July 2004

MORTGAGE (Body Corporate)

Registrar of Ships

at 1804 hours.

 

Valletta, Malta

 

/s/ [ILLEGIBLE]

 

 

 

[SEAL]

 

 

 

Official No.

 

Name of Ship

 

Home Port

 

No., Year and Port of Registry

 

Whether a Sailing. Steam or Motor Ship

 

Power of Engines, if any

 

 

 

 

 

 

 

 

 

 

 

 

 

7452

 

GENMAR TRADER

 

VALLETTA

 

56 IN 2002, VALLETTA

 

MOTOR SHIP

 

11,220 KW

 

 

 

 

 

Metres

 

Centimetres

 

 

 

 

 

 

 

Length (Article 2 (8))

 

236

 

72

 

Gross Tonnage

57,082

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and as described in more detail in the Certificate of the Surveyor and the
Register.

 

Breadth (Reg 2 (3))

 

38

 

00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Moulded Depth Amidships to Upper Deck (Reg 2 (2))

 

22

 

30

 

Net Tonnage

25,449

 

 

 

 

 

 

WHEREAS (a) there is an indebtedness of (1) GENMAR TRADER LTD., a company
registered in Malta whose registered office is situated in 198 Old Bakery
Street, Valletta, Malta (hereinafter sometimes referred to as the “Mortgagor”)
towards (2) NORDEA BANK FINLAND PLC, NEW YORK BRANCH, a limited liability
company organized under the laws of Finland with offices at 437 Madison Avenue,
21st Floor, New York, NY 10022, U.S.A. (hereinafter sometimes called the
“Mortgagee”, which expression shall include its successors and assigns), as
Security Trustee regulated by (A) a Credit Agreement dated as of 1 st of July,
2004 (as amended, modified, restated and/or supplemented from time to time, the
“Credit Agreement”) made among (i) General Maritime Corporation, a Marshall
Islands corporation, as borrower (the “Borrower”), (ii) the banks and financial
institutions listed in Schedule 1 to the Credit Agreement, as Lenders (the
“Lenders”), and (iii) the Mortgagee, (B) the Subsidiaries Guaranty, dated as of
1st of July, 2004 ( as amended, modified, restated and/or supplemented from time
to time, the “Guaranty”) executed by the Mortgagor in favour of the Secured
Creditors (as defined in the Credit Agreement) as represented by the Mortgagee
as Administrative Agent, respecting, inter alia, certain obligations of the
Borrower under the Credit Agreement, and (C) a Deed of Covenants supplemental to
this Mortgage dated the date hereof (as the same may be amended, modified,
restated and/or supplemented from time to time, the “Deed of Covenants”) between
the Mortgagor and the Mortgagee, and WHEREAS pursuant to the Credit Agreement
the Mortgagee was appointed as trustee for the purpose, inter alia, of
receiving, registering, assigning, discharging, assigning and enforcing any
security for the benefit of the Secured Creditors, and WHEREAS the Mortgagee has
entered into the Deed of Covenants and is accepting this Mortgage in its
capacity as Security Trustee and in the interest and for the benefit of the
Secured Creditors, and WHEREAS pursuant to the Credit Agreement the Mortgagor
has agreed to and does hereby execute this Mortgage and supplemental Deed of
Covenants in favour of the Mortgagee as Security Trustee for the purpose of
securing (aa) payment to the Mortgagee of all sums for the time being owing to
the Mortgagee on the said indebtedness, including all sums due or to become due
to the Mortgagee under the Credit Agreement, the Subsidiaries Guaranty and the
Deed of Covenants (whether actually, contingently, presently and/or in the
future) as well as all costs, charges, expenses or other monies connected with
or for the purpose of creating, preserving, maintaining, administering,
protecting, enforcing or attempting to enforce this security, in the manner and
at the times set forth in the Credit Agreement, the Subsidiaries Guaranty and
the Deed of Covenants and (bb) the performance by the Mortgagor of all its
obligations under Credit Agreement, the Subsidiaries Guaranty and Deed of
Covenants and whereas the amount of principal and interest and any moneys due at
any given time can be ascertained by referenced to the Credit Agreement and the
Deed of Covenants and/or the books of account (or other accounting records) of
the Mortgagee and/or to a certificate issued by the Mortgagee, which amount
shall, saving manifest error, be the certain and liquidated amounts due by the
Mortgagor to the Mortgagee as aforesaid, and WHEREAS the Mortgagor is prohibited
from creating any further mortgages over or from transferring the vessel above
particularly described without consent of the Mortgagee;

 

Now we the (b) Genmar Trader Ltd. in consideration of the premises for ourselves
and our successors, covenant with the said (c) Nordea Bank Finland plc, New York
Branch and (d) its assigns, to pay to him or them or it the sums for the time
being due on this security, whether by way of principal or interest, at the
times and manner aforesaid. And for the purpose of better securing to the said
(c) Nordea Bank Finland plc, New York Branch the payment of such sums as last
aforesaid, we hereby mortgage to the said (c) Nordea Bank Finland plc, New York
Branch all the shares, of which we are the Owners in the Ship above particularly
described, and in her boats and appurtenances.

 

Lastly, we for ourselves and our successors, covenant with the said (c) Nordea
Bank Finland plc, New York Branch and (d) its assigns that we have power to
mortgage in manner aforesaid the above mentioned shares, and that the same are
free from encumbrances (e).

 

Executed this 1st day of July Two Thousand and Four in the presence of (g) Dr.
Philip Bianchi

 

 

Signature of witness

     /s/ [ILLEGIBLE]

 

Signature/s (f)

/s/ K.K. BORG CARDONA LL.M(LOND) LL.D

 

 

 

 

 

for and on behalf of (b) Genmar Trader Ltd.

 

 

--------------------------------------------------------------------------------

(a) Here state by way of recital the details of the security, giving the full
name of Mortgagor or Mortgagee, the nature of the transaction and the manner and
time of payment. (b) Name of the Company. (c) Full name of Mortgagee. (d) “his”,
“their” or “its” (e) If any prior encumbrance, add “save as appears by the
Registry of the said Ship” (f) Signature/s and description of duly authorised
representative/s (g) Name and description of witness.

NOTE - A Mortgage of a Maltese Ship shall have no effect unless and until the
Mortgage Deed is recorded at the Port of Registry of the Ship. Also, a Mortgage
takes its priority from the date of production for registry, not from the date
of the instrument.

NOTE - Registered Owners or Mortgagees are reminded of the importance of keeping
the Ship’s Registrar informed of any change of residence on their part.

 

M.S. (R) 13

PTO

 

--------------------------------------------------------------------------------


 

DEED OF COVENANTS
TO ACCOMPANY A FIRST PRIORITY STATUTORY MORTGAGE

 

 

ON MALTA FLAG VESSEL

 

 

GENMAR TRADER
OFFICIAL NO. 7452

 

 

executed by

 

 

GENMAR TRADER LTD.,
as Shipowner

 

in favor of

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Trustee and as Mortgagee

 

 

July 1, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

Section 1.

Existence: Authorization

 

Section 2.

Title to Vessel

 

Section 3.

ISM and ISPS Compliance

 

ARTICLE II

 

 

Section 1.

Payment of Indebtedness

 

Section 2.

Mortgage Recording

 

Section 3.

Lawful Operation

 

Section 4.

Payment of Taxes

 

Section 5.

Prohibition of Liens

 

Section 6.

Notice of Mortgage

 

Section 7.

Removal of Liens

 

Section 8.

Release from Arrest

 

Section 9.

Maintenance

 

Section 10.

Inspection; Reports

 

Section 11.

Flag; Home Port

 

Section 12.

No Sales, Transfers or Charters

 

Section 13.

Insurance

 

Section 14.

Reimbursement for Expenses

 

Section 15.

Performance of Charters

 

Section 16.

Change in Ownership

 

Section 17.

Prepayment if Event of Loss

 

ARTICLE III

 

 

Section 1.

Events of Default: Remedies

 

Section 2.

Power of Sale

 

Section 3.

Power of Attorney-Sale

 

Section 4.

Power of Attorney-Collection

 

Section 5.

Delivery of Vessel

 

Section 6.

Mortgagee to Discharge Liens

 

Section 7.

Payment of Expenses

 

Section 8.

Remedies Cumulative

 

Section 9.

Cure of Defaults

 

Section 10.

Discontinuance of Proceedings

 

Section 11.

Application of Proceeds

 

Section 12.

Possession Until Default

 

Section 13.

Severability of Provisions. etc

 

ARTICLE IV

 

 

Section 1

Successors and Assigns

 

Section 2.

Power of Substitution

 

Section 3.

Counterparts

 

Section 4.

Notices

 

Section 5.

Statutory Mortgage

 

Section 6.

Further Assurances

 

Section 7.

Governing Law

 

Section 8.

Additional Rights of the Mortgagee

 

 

--------------------------------------------------------------------------------


 

DEED OF COVENANTS

 

GENMAR TRADER

 

This Deed of Covenants made July 1, 2004 (this “Deed”), between GENMAR TRADER
LTD., a Malta company (the “Shipowner”), and NORDEA BANK FINLAND PLC, NEW YORK
BRANCH not in its individual capacity, but solely as Security Trustee (together
with its successors in trust and assigns, the “Mortgagee”), pursuant to the
Credit Agreement referred to below.

 

W I T N E S S E T H

 

WHEREAS:

 

A.                                   The Shipowner is the sole owner of the
whole of the Malta flag vessel GENMAR TRADER, Official Number 7452 of 57,082
gross tons and 25,449 net tons built in 1991 at Hyundai Heavy Industries Co.,
Ltd., Korea, with her home port at Valetta, Malta, which together with all
interest therein and all of the boilers, engines, machinery, masts, spars,
boats, anchors, cables, chains, rigging, tackle, capstans, outfit tools, pumps
and pumping equipment, apparel, furniture, drilling equipment, fittings,
equipment, spare parts, and all other appurtenances thereunto appertaining or
belonging, whether now owned or hereafter acquired, and also any and all
additions, improvements, renewals and replacements hereafter made in or to such
vessel or any part thereof, including all items and appurtenances aforesaid
(such vessel, together with all of the foregoing, being herein called the
“Vessel”).

 

B.                                     General Maritime Corporation, a Marshall
Islands corporation (the “Borrower”), the Lenders party thereto from time to
time, and Nordea Bank Finland plc, New York Branch, as Administrative Agent and
as Collateral Agent, have entered into a Credit Agreement dated as of July 1,
2004 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), providing for the making of loans to the
Borrower in the principal amount of up to Eight Hundred Twenty-Five Million
United States Dollars (U.S. $825,000,000) (the Lenders, the Administrative Agent
and Collateral Agent, collectively, the “Lender Creditors”).  A copy of the form
of the Credit Agreement (without attachments) is attached hereto as Exhibit A
and made a part hereof.  Except as otherwise defined herein, capitalized terms
used herein and defined in the Credit Agreement shall be used herein as so
defined.

 

C.                                     The Borrower may at any time and from
time to time enter into, or guaranty the obligations of one or more Subsidiary
Guarantors or any of their respective Subsidiaries under, one or more Interest
Rate Protection Agreements or Other Hedging Agreements with respect to the Loans
(and/or the Commitments) with one or more Lenders or any Affiliate thereof (each
such Lender or Affiliate, even if the respective Lender subsequently ceases to
be a Lender under the Credit Agreement for any reason, together with such
Lender’s or Affiliate’s successors and assigns, if any, collectively, the “Other
Creditors” and, together with the Lender Creditors, the “Secured Creditors”).
 The estimated aggregate notional amount of the liabilities of the Borrower
under the Interest Rate Protection Agreements or Other Hedging Agreements
entered into with respect to the Loans (and/or the Commitments) is Fifty Million
United States Dollars (U.S. $50,000,000).

 

D.                                    The Shipowner is a wholly owned subsidiary
of the Borrower.

 

--------------------------------------------------------------------------------


 

E.                                      The Shipowner entered into the
Subsidiaries Guaranty in favor of the Secured Creditors pursuant to which the
Shipowner has guaranteed (i) to the Lender Creditors, all obligations of the
Borrower under the Credit Agreement and each other Credit Document to which the
Borrower is a party, and (ii) to each of the Other Creditors, all obligations of
the Borrower under each Interest Rate Protection Agreement and each Other
Hedging Agreement entered into with respect to the Loans (and/or the
Commitments).  A copy of the form of the Subsidiaries Guaranty is attached
hereto as Exhibit B and made a part hereof.  The Lenders have advanced the Term
Loans pursuant to the Credit Agreement and have committed to make the Revolving
Loans subject to the terms and on the conditions set forth in the Credit
Agreement; the Shipowner acknowledges that it is justly indebted to the Secured
Creditors under the Subsidiaries Guaranty.

 

F.                                      Contemporaneously with the execution of
this Deed there has been executed and registered by the Shipowner in favor of
the Mortgagee a first priority statutory Maltese ship mortgage (the “Mortgage”)
to secure its obligation under the Subsidiaries Guaranty according to the terms
thereof, and the payment of all other such sums due or which may become due to
the Mortgagee pursuant to the Subsidiaries Guaranty, constituting a First
Preferred Mortgage over the said Vessel and the Shipowner has agreed to execute
this Deed collateral to the Mortgage and to the security thereby created.

 

G.                                     This Deed shall be read together with the
Subsidiaries Guaranty, but in the case of any inconsistency between this Deed
and the Subsidiaries Guaranty, the provisions of this Deed shall prevail, but
only to the extent required by Maltese law.

 

H.                                   Pursuant to the Credit Agreement, the
Mortgagee has agreed to act as Trustee for the Secured Creditors.

 

NOW, THIS DEED WITNESSETH AS FOLLOWS:

 

1.                                       In consideration of the premises and
other good and valuable consideration, the Shipowner hereby covenants with the
Mortgagee to pay each and every sum of money that may be or become owing under
the terms of the Subsidiaries Guaranty and the Mortgage or either of them at the
time and in the manner specified therein, (all such obligations and other sums
hereinafter called the “Indebtedness hereby secured”).

 

2.                                       By way of security for payment of the
Indebtedness secured hereby, the Shipowner hereby MORTGAGE AND CHARGES to and in
favor of the Mortgagee all its interest, present and future, in the Vessel and
proceeds thereof (which the Shipowner hereby warrants to be free at the date
hereof from any other charges or encumbrances whatsoever).

 

3.                                       The Shipowner and the Mortgagee hereby
covenant with each other that the security created by this Deed, the
Subsidiaries Guaranty and any of the other Credit Documents to which the
Shipowner is a party shall be held by the Mortgagee as continuing security, and
that the security so created shall not be satisfied by any intermediate payment
of any part of the Indebtedness secured hereby.

 

4.                                       Upon the Mortgagee being satisfied that
the Indebtedness secured hereby has been unconditionally and irrevocably paid
and discharged in full, and following a written request therefor from the
Shipowner, the Mortgagee will, subject to being indemnified in scope and
substance to its

 

2

--------------------------------------------------------------------------------


 

satisfaction for the costs and expenses incurred by it in connection therewith,
release the security created by the Mortgage and this Deed.

 

5.                                      The Shipowner shall remain liable to
fulfill all obligations assumed by it in relation to the Vessel and the
Mortgagee shall be under no obligation of any kind whatsoever in respect thereof
or be under any liability whatsoever in event of any failure by the Shipowner to
perform its obligations in respect thereof.

 

It is hereby covenanted, declared and agreed that the property above described
is to be held subject to the further covenants, conditions, terms and uses
hereinafter set forth.

 

The Shipowner covenants and agrees with the Mortgagee as follows:

 

ARTICLE I

 

Representations and Warranties of the Shipowner

 

Section 1.                                            Existence; Authorization.
 The Shipowner is a company duly organized and validly existing under the laws
of the Republic of Malta licensed as a shipping organization under the Maltese
Merchant Shipping Act, and shall so remain during the life of this Deed.  The
Shipowner has full power and authority to own and mortgage the Vessel; has full
right and entitlement to register the Vessel in its name under the flag of the
Republic of Malta and all action necessary and required by law for the execution
and delivery of this Deed and the Mortgage has been duly and effectively taken;
and each of the Indebtedness hereby secured and this Deed and the Mortgage is
and will be the legal, valid and binding obligation of the Shipowner enforceable
in accordance with its terms.

 

Section 2.                                            Title to Vessel.  The
Shipowner lawfully owns and is lawfully possessed of the Vessel free from any
lien or encumbrance whatsoever other than the Mortgage, liens for current crew’s
wages and liens not yet required to be removed under Section 7 of Article II
hereof and will warrant and defend the title and possession thereto and to every
part thereof for the benefit of the Mortgagee against the claims and demands of
all persons whomsoever.

 

Section 3.                                            ISM and ISPS Compliance.
 The Shipowner has obtained all necessary ISM Documentation in connection with
the Vessel and is in full compliance with the ISM Code and the ISPS Code (as
such terms are defined in Section 9 of Article II.

 

ARTICLE II

 

Covenants of the Shipowner

 

Section 1.                                            Payment of Indebtedness.
 The Shipowner will pay or cause to be paid the Indebtedness hereby secured and
will observe, perform and comply with the covenants, terms and conditions herein
and in the Subsidiaries Guaranty, express or implied, on its part to be
observed, performed or complied with.  The obligation of the Indebtedness hereby
secured is an obligation in United States Dollars and the term “$” when used
herein shall mean such United States Dollars.  Notwithstanding fluctuations in
the value or rate of United States Dollars in terms of gold or any other
currency, all payments hereunder or otherwise in respect of the Indebtedness
hereby secured shall be payable in terms of United States Dollars when due, in
United States Dollars when paid, whether such payment is made before or after
the due date.

 

3

--------------------------------------------------------------------------------


 

Section 2.                                            Mortgage Recording.  The
Shipowner will cause the Mortgage to be duly recorded or filed in the Shipping
Registry of the Malta Maritime Authority, in accordance with the applicable
provisions of the laws of the Republic of Malta and will otherwise comply with
and satisfy all of the provisions of applicable laws of the Republic of Malta in
order to establish and maintain (a) the Mortgage as a first priority statutory
mortgage thereunder upon the Vessel and upon all renewals, replacements and
improvements made in or to the same and (b) this Deed as a first priority
assignment of, charge over, and security interest in the Vessel or other
property assigned hereunder.

 

Sections 3.                                      Lawful Operation.  The
Shipowner will not cause or permit the Vessel to be operated in any manner
contrary to law, and the Shipowner will not engage in any unlawful trade or
violate any law or carry any cargo that will expose the Vessel to penalty,
forfeiture or capture, and will not do, or suffer or permit to be done, anything
which can or may injuriously affect the registration of the Vessel under the
laws and regulations of the Republic of Malta and will at all times keep the
Vessel duly documented thereunder.

 

Section 4.                                            Payment of Taxes.  The
Shipowner will pay and discharge when due and payable, from time to time, all
taxes, assessments, governmental charges, fines and penalties lawfully imposed
on the Vessel or any income therefrom.

 

Section 5.                                            Prohibition of Liens.
 Neither the Shipowner, any charterer, the Master of the Vessel nor any other
person has or shall have any right, power or authority to create, incur or
permit to be placed or imposed or continued upon the Vessel, its freights,
profits or hire any lien whatsoever other than the Mortgage, this Deed, other
liens in favor of the Mortgagee and for crew’s wages and salvage.

 

Section 6.                                            Notice of Mortgage.  The
Shipowner will place, and at all times and places will retain a properly
certified copy of the Mortgage and a true copy of this Deed on board the Vessel
with her papers and will cause such certified copy and the Vessel’s marine
document to be exhibited to any and all persons having business therewith which
might give rise to any lien thereon other than liens for crew’s wages and
salvage, and to any representative of the Mortgagee.

 

The Shipowner will place and keep prominently displayed in the chart room and in
the Master’s cabin on the Vessel a framed printed notice in plain type reading
as follows:

 

NOTICE OF MORTGAGE

 

THIS VESSEL IS OWNED BY GENMAR TRADER LTD., AND IS SUBJECT TO A FIRST PRIORITY
STATUTORY MORTGAGE AND DEED OF COVENANTS COLLATERAL THERETO IN FAVOR OF NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS TRUSTEE/MORTGAGEE.  UNDER THE TERMS OF
SAID DEED, NEITHER THE SHIPOWNER, ANY CHARTERER, THE MASTER OF THE VESSEL, NOR
ANY OTHER PERSON HAS ANY RIGHT, POWER OR AUTHORITY TO CREATE, INCUR OR PERMIT TO
BE PLACED OR IMPOSED UPON THE VESSEL, ANY ENCUMBRANCES WHATSOEVER OR ANY OTHER
LIEN WHATSOEVER OTHER THAN FOR CREW’S WAGES AND SALVAGE.

 

4

--------------------------------------------------------------------------------


 

Section 7.                                            Removal of Liens.  Except
for the lien of this Deed and the Mortgage, the Shipowner will not suffer to be
continued any lien, encumbrance or charge on the Vessel, and in due course and
in any event within thirty (30) days after the same becomes due and payable or
within fourteen (14) days after being requested to do so by the Mortgagee, the
Shipowner will pay or cause to be discharged or make adequate provision for the
satisfaction or discharge of all claims or demands, and will cause the Vessel to
be released or discharged from any lien, encumbrance or charge therefor.

 

Section 8.                                            Release from Arrest.  If a
libel, complaint or similar process be filed against the Vessel or the Vessel be
otherwise attached, levied upon or taken into custody by virtue of any legal
proceeding in any court, the Shipowner will promptly notify the Mortgagee
thereof by telex, or telefax confirmed by letter, at the address, as specified
in this Deed, and within fourteen (14) days will cause the Vessel to be released
and all liens thereon other than the Mortgage and this Deed to be discharged,
will cause a certificate of discharge to be recorded in the case of any
recording of a notice of claim of lien, and will promptly notify the Mortgagee
thereof in the manner aforesaid.  The Shipowner will notify the Mortgagee within
forty-eight (48) hours of any average or salvage incurred by the Vessel.

 

Section 9.                                            Maintenance.  (a) The
Shipowner will at all times and without cost or expense to the Mortgagee
maintain and preserve, or cause to be maintained and preserved, the Vessel and
all its equipment, outfit and appurtenances, tight, staunch, strong, in good
condition, working order and repair and in all respects seaworthy and fit for
its intended service, and will keep the Vessel, or cause her to be kept, in such
condition as will entitle her to the highest classification and rating for
vessels of the same age and type in American Bureau of Shipping or other
classification society listed on Schedule X to the Credit Agreement.  The
Shipowner covenants to deliver annually to the Mortgagee a certificate from such
class society showing such classification to be maintained.  The Shipowner will
without cost or expense to the Mortgagee promptly, irrevocably and
unconditionally instruct and authorize the classification society of the Vessel,
and shall request the classification society to give an undertaking to the
Mortgagee as follows:

 

1.                                       to send to the Mortgagee, following
receipt of a written request from the Mortgagee, certified true copies of all
original class records held by the classification society relating to the
Vessel;

 

2.                                       to allow the Mortgagee (or its agents),
at any time and from time to time, to inspect the original class and related
records of the Shipowner and the Vessel at the offices of the classification
society and to take copies of them;

 

3.                                       following receipt of a written request
from the Mortgagee:

 

(a)                                  to advise of any facts or matters which may
result in or have resulted in a change, suspension, discontinuance, withdrawal
or expiry of the Vessel’s class under the rules or terms and conditions of the
Shipowner’s or the Vessel’s membership of the classification society; and

 

(b)                                 to confirm that the Shipowner is not in
default of any of its contractual obligations or liabilities to the
classification society and, without limiting the foregoing, that it has paid in
full all fees or other charges due and payable to the classification society;
and

 

5

--------------------------------------------------------------------------------


 

(c)                                  if the Shipowner is in default of any of
its contractual obligations or liabilities to the classification society, to
specify to the Mortgagee in reasonable detail the facts and circumstances of
such default, the consequences thereof, and any remedy period agreed or allowed
by the classification society; and

 

(d)                                 to notify the Mortgagee immediately in
writing if the classification society receives notification from the Shipowner
or any other person that the Vessel’s classification society is to be changed.

 

Notwithstanding the above instructions and undertaking given for the benefit of
the Mortgagee, the Shipowner shall continue to be responsible to the
classification society for the performance and discharge of all its obligations
and liabilities relating to or arising out of or in connection with the contract
it has with the classification society, and nothing herein or therein shall be
construed as imposing any obligation or liability of the Mortgagee to the
classification society in respect thereof.

 

The Shipowner shall further notify the classification society that all the
foregoing instructions and authorizations shall remain in full force and effect
until revoked or modified by written notice to the classification society
received from the Mortgagee, and that the Shipowner shall reimburse the
classification society for all its costs and expenses incurred in complying with
the foregoing instructions.

 

(b)                                 The Vessel shall, and the Shipowner
covenants that she will, at all times comply with all applicable laws, treaties
and conventions to which the Republic of Malta is a party, and rules and
regulations issued thereunder, and shall have on board as and when required
thereby valid certificates showing compliance therewith.  The Shipowner will not
make, or permit to be made, any substantial change in the structure, type or
speed of the Vessel or change in her rig, without first receiving the written
approval thereof by the Mortgagee.

 

(c)                                  The Shipowner agrees to give the Mortgagee
at least ten (10) days notice of the actual date and place of any survey or dry
docking, in order that the Mortgagee may have representatives present if
desired.  The Shipowner agrees that at the Mortgagee’s request it will satisfy
the Mortgagee that the expense of such survey or drydocking or work to be done
thereat is within Shipowner’s financial capability and will not result in a
claim or lien against the Vessel in violation of the provisions of this Deed,
the Credit Agreement, the Subsidiaries Guaranty or any other Credit Document.

 

(d)                                 The Shipowner shall promptly notify the
Mortgagee of and furnish the Mortgagee with full information, including copies
of reports and surveys, regarding any material accident or accident involving
repairs where the aggregate cost is likely to exceed Five Hundred Thousand
Dollars (U.S. $500,000) (or its equivalent in another currency), any major
damage to the Vessel, any event affecting the Vessel’s class, any occurrence in
consequence whereof the Vessel has become or is likely to suffer an Event of
Loss.

 

(e)                                  The Mortgagee shall have the right at any
time, on reasonable notice, to have its surveyor conduct inspections and surveys
of the Vessel to ascertain the condition of the Vessel and to satisfy itself
that the Vessel is being properly repaired and maintained.  Such inspections and
surveys

 

6

--------------------------------------------------------------------------------


 

shall be conducted at such times and in such manner as will not interfere with
the Shipowner’s normal business operations and schedule.

 

(f)                                    The Shipowner will furnish to the
Mortgagee on demand true and complete copies of the DOC (the SMC referred to in
the definition of ISM Code Documentation below) and such other ISM Code
documentation as the Mortgagee may reasonably request in writing.

 

(g)                                 The Shipowner will comply or procure
compliance with the ISM Code and the ISPS Code (as such terms are defined below)
and notify the Mortgagee forthwith upon:

 

(i)                                     any claim for breach of the ISM Code or
the ISPS Code being made against the Shipowner, an ISM Responsible Person (as
such term is defined below) or the manager of the Vessel in connection with the
Vessel; or

 

(ii)                                  any other matter, event or incident,
actual or which will or could lead to the ISM Code or the ISPS Code not being
complied with;

 

and keep the Mortgagee advised in writing on a regular basis and in such detail
as the Mortgagee shall require, of the Shipowner’s and Vessel manager’s response
to the items referred to in subclauses (i) and (ii) above.

 

For the purposes of this Mortgage:

 

“ISM Code” means in relation to its application the Shipowner, the Vessel and
its operation:

 

(a)                                  ‘The International Management Code for the
Safe Operation of Ships and for Pollution Prevention’, currently known or
referred to as the ‘ISM Code’, adopted by the Assembly of the International
Maritime Organization by Resolution A.741(18) on 4 November 1993 and
incorporated on 19 May 1994 into Chapter IX of the International Convention for
the Safety of Life at Sea 1974 (SOLAS 1974); and

 

(b)                                 all further resolutions, circulars, codes,
guidelines, regulations and recommendations which are now or in the future
issued by or on behalf of the International Maritime Organization or any other
entity with responsibility for implementing the ISM Code, including without
limitation, the ‘Guidelines on implementation or administering of the
International Safety Management (ISM) Code by Administrations’ produced by the
International Maritime Organization pursuant to Resolution A.788(19) adopted on
25 November 1995,

 

as the same may be amended, supplemented or replaced from time to time;

 

“ISM Code Documentation” includes:

 

(a)                                  the document of compliance (DOC) and safety
management certificate (SMC) issued pursuant to the ISM Code in relation to the
Vessel within the periods specified by the ISM Code;

 

7

--------------------------------------------------------------------------------


 

(b)                                 the interim safety management certificate
(“Interim SMC”) issued pursuant to the ISM Code in relation to the Vessel prior
to or on the delivery date thereof;

 

(c)                                  all other documents and data which are
relevant to the ISM SMS and its implementation and verification which the
mortgage may require by request; and

 

(d)                                 any other documents which are prepared or
which are otherwise relevant to establish and maintain the Vessel’s or the
Shipowner’s compliance with the ISM Code which the Mortgagee may require by
request.

 

“ISM SMS” means the safety management system which is required to be developed,
implemented and maintained under the ISM Code.

 

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organisation (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on 13 December 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended) to take effect on July 1, 2004.

 

Section 10.                                      Inspection; Reports.  (a) The
Shipowner will at all reasonable times afford the Mortgagee or its authorized
representatives full and complete access to the Vessel for the purpose of
inspecting the Vessel and her cargo and papers, including without limitation all
records pertaining to the Vessel’s maintenance and repair, and, at the request
of the Mortgagee, the Shipowner will deliver for inspection copies of any and
all contracts and documents relating to the Vessel, whether on board or not.

 

(b)                                 The Shipowner hereby agrees to furnish
promptly to the Mortgagee, on demand, any reports or information which the
Shipowner may submit to shareholders or regulatory agencies and any additional
information which the Mortgagee may request in respect of the financial
condition of the Shipowner.

 

Section 11.                                     Flag; Home Port.  (a) The
Shipowner will not change the flag or home port of the Vessel without the
written consent of the Mortgagee and any such written consent to anyone change
of flag or home port shall not be construed to be a waiver of this provision
with respect to any subsequent proposed change of flag or home port.

 

(b)                                 Notwithstanding the foregoing provisions of
this Section 11, upon not less than 30 days prior written notice to the
Mortgagee, provided no Default or Event of Default under the Credit Agreement
shall have occurred and be continuing, the Shipowner may change the flag or home
port of the Vessel to another flag or home port reasonably satisfactory to the
Mortgagee, provided that the Shipowner shall promptly take all actions necessary
or desirable to establish, preserve, protect and maintain the security interest
of the Mortgagee in the Vessel to the satisfaction of the Mortgagee, and the
Shipowner shall have provided to the Mortgagee and the Lenders such opinions of
counsel as may be reasonably requested by the Mortgagee to assure itself that
the conditions of this proviso have been satisfied.

 

Section 12.                                      No Sales, Transfers or
Charters. The Shipowner will not sell, mortgage, transfer, or change the
management of, or demise charter the Vessel for any period longer than

 

8

--------------------------------------------------------------------------------


 

twelve (12) months (including any permitted extensions or renewals) in each
case, without the written consent of the Mortgagee first had and obtained, and
any such written consent to anyone sale, mortgage, demise charter, transfer, or
change of management shall not be construed to be a waiver of this provision
with respect to any subsequent proposed sale, mortgage, demise charter,
transfer, or change of management.  Any such sale, mortgage, demise charter,
transfer, or change of management of the Vessel shall be subject to the
provisions of this Deed, the Mortgage and the lien thereof.

 

Section 13.                                      Insurance.  (a) The Shipowner,
at its own expense, or with respect to part (a)(iii) of this Section 13 the
Mortgagee at the expense of the Shipowner, will keep the Vessel insured with
insurers and protection and indemnity clubs or associations of internationally
recognized responsibility, and placed in such markets, on such terms and
conditions, and through brokers, in each case reasonably satisfactory to the
Mortgagee and under forms of policies approved by the Mortgagee against the
risks indicated below and such other risks as the Mortgagee may specify from
time to time:

 

(i)                                     Marine and war risk, including London
Blocking and Trapping Addendum and Lost Vessel Clause, hull and machinery
insurance in an amount in U.S. dollars equal to, except as otherwise approved or
required in writing by the Mortgagee, the greater of (x) the then full
commercial value of the Vessel or (y) an amount which, when aggregated with such
insured value of the other Mortgaged Vessels (if the other Mortgaged Vessels are
then subject to a mortgage in favor of the Mortgagee under the Credit Agreement,
and have not suffered an Event of Loss), is equal to 120% of the then
outstanding aggregate principal amount of the Term Loans and the Total Revolving
Loan Commitment whether used or unused.

 

(ii)                                  Marine and war risk protection and
indemnity insurance or equivalent insurance (including coverage against
liability for passengers, fines and penalties arising out of the operation of
the Vessel, insurance against liability arising out of pollution, spillage or
leakage, and workmen’s compensation or longshoremen’s and harbor workers’
insurance as shall be required by applicable law) in such amounts approved by
the Mortgagee; provided, however that insurance against liability under law or
international convention arising out of pollution, spillage or leakage shall be
in an amount not less than the greater of:

 

(y)                                 the maximum amount available, as that amount
may from time to time change, from the International Group of Protection and
Indemnity Associations or alternatively such sources of pollution, spillage or
leakage coverage as are commercially available in any absence of such coverage
by the International Group as shall be carried by prudent shipowners for similar
vessels engaged in similar trades plus amounts available from customary excess
insurers of such risks as excess amounts shall be carried by prudent shipowners
for similar vessels engaged in similar trades; and

 

(z)                                   the amounts required by the laws or
regulations of the United States of America or any applicable jurisdiction in
which the Vessel may be trading from time to time.

 

(iii)                               Mortgagee’s interest insurance (including
extended mortgagee interest-additional perils-pollution) coverage satisfactory
to the Mortgagee in an amount which, when aggregated with such insured value of
the other Mortgaged Vessels (if the other Mortgaged

 

9

--------------------------------------------------------------------------------


 

Vessels are then subject to a mortgage in favor of the Mortgagee under the
Credit Agreement, and have not suffered an Event of Loss), is equal to 120% of
the then outstanding aggregate principal amount of the Term Loans and the Total
Revolving Loan Commitment whether used or unused.  All such mortgagee’s interest
insurance cover shall in the Mortgagee’s discretion be obtained directly by the
Mortgagee and the Shipowner shall on demand pay all costs of such cover.

 

(iv)                              While the Vessel is idle or laid up, at the
option of the Shipowner and in lieu of the above-mentioned marine and war risk
hull insurance, port risk insurance insuring the Vessel against the usual risks
encountered by like vessels under similar circumstances.

 

(b)                                 The marine and commercial war-risk insurance
required by this Section 13 shall have deductibles and franchises no higher than
the following: (i) Hull and Machinery - U.S. $115,000 for all hull claims and
U.S. $150,000 for all machinery claims each accident or occurrence and (ii)
Protection and Indemnity - U.S. $50,000 for cargo claims, U.S. $35,000 for crew
claims, U.S. $10,000 passenger claims and U.S. $15,000 all other claims, in each
case each accident or occurrence.

 

All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Mortgagee.  Each
policy of marine and war risk hull and machinery insurance with respect to the
Vessel shall provide that the Mortgagee shall be a named insured and a loss
payee.  Each entry in a marine and war risk protection indemnity club with
respect to the Vessel shall note the interest of the Mortgagee.  The Mortgagee
and its successors and assigns shall not be responsible for any premiums, club
calls, assessments or any other obligations or for the representations and
warranties made therein by the Shipowner or any other person.

 

(c)                                  The Shipowner will furnish the Mortgagee
from time to time on request, and in any event at least annually, a detailed
report signed by a firm of marine insurance brokers acceptable to the Mortgagee
with respect to P & I entry, the hull and machinery and war risk insurance
carried and maintained on the Vessel, together with their opinion as to the
adequacy thereof and its compliance with the provisions of this Deed.  At the
Shipowner’s expense the Shipowner will cause such insurance broker and the P & I
club or association providing P & I insurance referred to in part (a)(ii) of
this Section 13, to agree to advise the Mortgagee by telex or telecopier
confirmed by letter of any expiration, termination, alteration or cancellation
of any policy, any default in the payment of any premium and of any other act or
omission on the part of the Shipowner of which it has knowledge and which might
invalidate or render unenforceable, in whole or in part, any insurance on the
Vessel, and to provide an opportunity of paying any such unpaid premium or call,
such right being exercisable by the Mortgagee on a vessel by vessel and not on a
fleet basis.  In addition, the Shipowner shall promptly provide the Mortgagee
with any information which the Mortgagee reasonably requests for the purpose of
obtaining or preparing any report from an independent marine insurance
consultant as to the adequacy of the insurances effected or proposed to be
effected in accordance with this Deed as of the date hereof or in connection
with any renewal thereof, and the Shipowner shall upon demand indemnify the
Mortgagee in respect of all reasonable fees and other expenses incurred by or
for the account of the Mortgagee in connection with any such report; provided
the Mortgagee shall be entitled to such indemnity only for one such report
during any period of twelve months.

 

The underwriters or brokers shall furnish the Mortgagee with a letter or letters
of undertaking to the effect that:

 

10

--------------------------------------------------------------------------------


 

(i)                                     they will hold the instruments of
insurance, and the benefit of the insurances thereunder, to the order of the
Mortgagee in accordance with the terms of the loss payable clause referred to in
the relevant Assignment of Insurances for the Vessel; and

 

(ii)                                  they will have endorsed on each and every
policy as and when the same is issued the loss payable clause and the notice of
assignment referred to in the relevant Assignment of Insurances for the Vessel;
and

 

(iii)                               they will not set off against any sum
recoverable in respect of a claim against the Vessel under the said underwriters
or brokers or any other person in respect of any other vessel nor cancel the
said insurances by reason of non-payment of such premiums or other amounts.

 

All policies of insurance required hereby shall provide for not less than 14
days prior written notice to be received by the Mortgagee of the termination or
cancellation of the insurance evidenced thereby.  All policies of insurance
maintained pursuant to this Section 13 for risks covered by insurance other than
that provided by a P & I Club shall contain provisions waiving underwriters’
rights of subrogation thereunder against any assured named in such policy and
any assignee of said assured.  The Shipowner has assigned to the Mortgagee its
rights under any policies of insurance in respect of the Vessel.  The Shipowner
agrees that, unless the insurances by their terms provide that they cannot cease
(by reason of nonrenewal or otherwise) without the Mortgagee being informed and
having the right to continue the insurance by paying any premiums not paid by
the Shipowner, receipts showing payment of premiums for required insurance and
also of demands from the Vessel’s P & I underwriters shall be in the hands of
the Mortgagee at least two (2) days before the risk in question commences.

 

(d)                                 Unless the Mortgagee shall otherwise agree,
all amounts of whatsoever nature payable under any insurance must be payable to
the Mortgagee for distribution first to itself and thereafter to the Shipowner
or others as their interests may appear.  Nevertheless, until otherwise required
by the Mortgagee by notice to the underwriters upon the occurrence and
continuance of a Default or an event of default hereunder, (i) amounts payable
under any insurance on the Vessel with respect to protection and indemnity risks
may be paid directly to the Shipowner to reimburse it for any loss, damage or
expense incurred by it and covered by such insurance or to the person to whom
any liability covered by such insurance has been incurred provided that the
underwriter shall have first received evidence that the liability insured
against has been discharged, and (ii) amounts payable under any insurance with
respect to the Vessel involving any damage to the Vessel not constituting an
Event of Loss, may be paid by underwriters directly for the repair, salvage or
other charges involved or, if the Shipowner shall have first fully repaired the
damage or paid all of the salvage or other charges, may be paid to the Shipowner
as reimbursement therefor; provided, however, that if such amounts (including
any franchise or deductible) are in excess of U.S. $250,000, the underwriters
shall not make such payment without first obtaining the written consent thereto
of the Mortgagee.

 

(e)                                  All amounts paid to the Mortgagee in
respect of any insurance on the Vessel shall be disposed of as follows (after
deduction of the expenses of the Mortgagee in collecting such amounts):

 

11

--------------------------------------------------------------------------------


 

(i)                                     any amount which might have been paid at
the time, in accordance with the provisions of paragraph (d) above, directly to
the Shipowner or others shall be paid by the Mortgagee to, or as directed by,
the Shipowner;

 

(ii)                                  all amounts paid to the Mortgagee in
respect of an Event of Loss (as defined in the Credit Agreement) of the Vessel
shall be applied by the Mortgagee to the payment of the Indebtedness hereby
secured pursuant to Section 4.02(c) of the Credit Agreement;

 

(iii)                               all other amounts paid to the Mortgagee in
respect of any insurance on the Vessel may, in the Mortgagee’s sole discretion,
be held and applied to the prepayment of the Indebtedness hereby secured or to
making of needed repairs or other work on the Vessel, or to the payment of other
claims incurred by the Shipowner relating to the Vessel, or may be paid to the
Shipowner or whosoever may be entitled thereto.

 

(f)                                    In the event that any claim or lien is
asserted against the Vessel for loss, damage or expense which is covered by
insurance required hereunder and it is necessary for the Shipowner to obtain a
bond or supply other security to prevent arrest of the Vessel or to release the
Vessel from arrest on account of such claim or lien, the Mortgagee, on request
of the Shipowner, may, in the sole discretion of the Mortgagee, assign to any
person, firm or corporation executing a surety or guarantee bond or other
agreement to save or release the Vessel from such arrest, all right, title and
interest of the Mortgagee in and to said insurance covering said loss, damage or
expense, as collateral security to indemnify against liability under said bond
or other agreement.

 

(g)                                 The Shipowner shall deliver to the Mortgagee
certified copies and, whenever so requested by the Mortgagee, the originals of
all certificates of entry, cover notes, binders, evidences of insurance and
policies and all endorsements and riders amendatory thereof in respect of
insurance maintained under this Deed for the purpose of inspection or
safekeeping, or, alternatively, satisfactory letters of undertaking from the
broker holding the same.  The Mortgagee shall be under no duty or obligation to
verify the adequacy or existence of any such insurance or any such policies,
endorsement or riders.

 

(h)                                 The Shipowner agrees that it will not
execute or permit or willingly allow to be done any act by which any insurance
may be suspended, impaired or cancelled, and that it will not permit or allow
the Vessel to undertake any voyage or run any risk or transport any cargo which
may not be permitted by the policies in force, without having previously
notified the Mortgagee in writing and insured the Vessel by additional coverage
to extend to such voyages, risks, passengers or cargoes.

 

(i)                                     In case any underwriter proposes to pay
less on any claim than the amount thereof, the Shipowner shall forthwith inform
the Mortgagee, and if a Default, an Event of Default or an Event of Loss has
occurred and is continuing, the Mortgagee shall have the exclusive right to
negotiate and agree to any compromise.

 

(j)                                     The Shipowner will comply with and
satisfy all of the provisions of any applicable law, convention, regulation,
proclamation or order concerning financial responsibility for liabilities
imposed on the Shipowner or the Vessel with respect to pollution by any state or
nation or political subdivision thereof and will maintain all certificates or
other evidence of financial responsibility as may be required by any such law,
convention, regulation, proclamation or order with respect to the trade in which
the Vessel is from time to time engaged and the cargo carried by it.

 

12

--------------------------------------------------------------------------------


 

Section 14.                                     Reimbursement for Expenses.  The
Shipowner will reimburse the Mortgagee promptly for any and all expenditures
which the Mortgagee may from time to time make, layout or expend in providing
such protection in respect of insurance, discharge or purchase of liens, taxes,
dues, tolls, assessments, governmental charges, fines and penalties lawfully
imposed, repairs, attorney’s fees, and other matters as the Shipowner is
obligated herein to provide, but fails to provide or which, in the sole judgment
of the Mortgagee are necessary or appropriate for the protection of the Vessel
or the security granted by this Deed.  Such obligation of the Shipowner to
reimburse the Mortgagee shall be an additional indebtedness due from the
Shipowner, shall bear interest at the interest rate as set forth in Section
1.07(b) of the Credit Agreement from the date of payment by the Mortgagee to and
including the date of reimbursement by the Shipowner, shall be secured by this
Deed and the Mortgage, and shall be payable by the Shipowner on demand.  The
Mortgagee, though privileged to do so, shall be under no obligation to the
Shipowner to make any such expenditure, nor shall the making thereof relieve the
Shipowner of any default in that respect.

 

Section 15.                                      Performance of Charters. The
Shipowner will fully perform any and all charter parties which may be entered
into with respect to the Vessel and will promptly notify the Mortgagee of any
material claim by any charterer of non-performance thereunder by the Shipowner.

 

Section 16.                                      Change in Ownership. The
Shipowner further covenants and agrees with the Mortgagee that, so long as any
part of the Indebtedness hereby secured remains unpaid, there shall be no change
in the ownership of the Vessel or any of the shares of the Shipowner without the
prior written consent of the Mortgagee.

 

Section 17.                                      Prepayment if Event of Loss. In
the event that the Vessel suffers an Event of Loss, then and in each such case
the Shipowner shall forthwith repay the Indebtedness hereby secured at the time
and in the amount set forth in Section 4.02(c) of the Credit Agreement except to
the extent such amounts have otherwise been paid as therein provided.

 

ARTICLE III

 

Events of Default and Remedies

 

Section 1.                                            Events of Default:
Remedies. In case anyone or more of the following events, herein termed “events
of default”, shall happen:

 

(a)                                  the Shipowner fails to pay within three (3)
Business Days of the date due any payment in respect of the Indebtedness hereby
secured as provided herein; or

 

(b)                                 the statements in Article I shall prove to
have been untrue when made in a material way; or

 

(c)                                  a default in the due and punctual
observance and performance of any of the provisions of Sections 2, 3, 7, 8,
9(b), 11, 12, 13(a), (b), (d), (h) and (j), 16 or 17 of Article II hereof shall
have occurred and be continuing; or

 

(d)                                 a breach or omission in the due and punctual
observance of any of the other covenants and conditions herein required to be
kept and performed by the Shipowner and such breach or omission shall continue
for 30 days after the day the Shipowner first knew or should have known of such
breach or omission; or

 

13

--------------------------------------------------------------------------------


 

(e)                                  an Event of Default shall have occurred and
be continuing under the Credit Agreement; or

 

(f)                                    a payment default by the Borrower under
any Interest Rate Protection Agreement or Other Hedging Agreement shall have
occurred and be continuing; or

 

(g)                                 any notice shall have been issued by the
government or any bureau, department, officer, board or agency thereof of the
country of registry of the Vessel to the effect that the Vessel is subject to
cancellation from such registry or the certificate of registry of the Vessel is
subject to revocation or cancellation for any reason whatsoever, and such notice
shall not have been cancelled or annulled on or before seven (7) Business Days
prior to the date set forth in such notice for such cancellation or revocation;
or

 

(h)                                 the Vessel shall be cancelled from the
country of registry of the Vessel or the certificate of registry of the Vessel
is revoked or cancelled for any reason whatsoever;

 

then:

 

the security constituted by this Deed and the Mortgage shall become immediately
enforceable and that without limitation, the enforcement remedies specified can
be exercised irrespective of whether or not the Mortgagee has exercised the
right of acceleration under the Credit Agreement or any of the other Credit
Documents and the Mortgagee shall have the right to:

 

(i)                                     Declare all the then unpaid Indebtedness
hereby secured to be due and payable immediately, and upon such declaration, the
same shall become and be immediately due and payable provided, however, that no
declaration shall be required if an event of default shall have occurred by
reason of a default under Section 10.05 of the Credit Agreement, then and in
such case, the Indebtedness hereby secured shall become immediately due and
payable on the occurrence of such event of default without any notice or demand;

 

(ii)                                  Exercise all of the rights and remedies in
foreclosure and otherwise given to a mortgagee by the provisions of the laws of
the country of registry of the Vessel or of any other jurisdiction where the
Vessel may be found;

 

(iii)                               Bring suit at law, in equity or in
admiralty, as it may be advised, to recover judgment for the Indebtedness hereby
secured, and collect the same out of any and all property of the Shipowner
whether covered by this Mortgage or otherwise;

 

(iv)                              Take and enter into possession of the Vessel,
at any time, wherever the same may be, without legal process and without being
responsible for loss or damage and the Shipowner or other person in possession
forthwith upon demand of the Mortgagee shall surrender to the Mortgagee
possession of the Vessel;

 

(v)                                 Without being responsible for loss or
damage, the Mortgagee may hold, lay up, lease, charter, operate or otherwise use
such Vessel for such time and upon such terms as it may deem to be for its best
advantage, and demand, collect and retain all hire, freights, earnings, issues,
revenues, income, profits, return premiums, salvage awards or recoveries,

 

14

--------------------------------------------------------------------------------


 

recoveries in general average, and all other sums due or to become due in
respect of such Vessel or in respect of any insurance thereon from any person
whomsoever, accounting only for the net profits, if any, arising from such use
of the Vessel and charging upon all receipts from the use of the Vessel or from
the sale thereof by court proceedings or pursuant to subsection (vi) next
following, all costs, expenses, charges, damages or losses by reason of such
use; and if at any time the Mortgagee shall avail itself of the right herein
given them to take the Vessel, the Mortgagee shall have the right to dock the
Vessel, for a reasonable time at any dock, pier or other premises of the
Shipowner without charge, or to dock her at any other place at the cost and
expense of the Shipowner;

 

(vi)                              Without being responsible for loss or damage,
the Mortgagee may sell the Vessel upon such terms and conditions as to the
Mortgagee shall seem best, free from any claim of or by the Shipowner, at public
or private sale, by sealed bids or otherwise, by mailing, by air or otherwise,
notice of such sale, whether public or private, addressed to the Shipowner at
its last known address and to any other registered mortgagee, twenty (20)
calendar days prior to the date fixed for entering into the contract of sale and
by first publishing notice of any such public sale for ten (10) consecutive
days, in daily newspapers of general circulation published in the City of New
York, State of New York; in the event that the Vessel shall be offered for sale
by private sale, no newspaper publication of notice shall be required, nor
notice of adjournment of sale; sale may be held at such place and at such time
as the Mortgagee by notice may have specified, or may be adjourned by the
Mortgagee from time to time by announcement at the time and place appointed for
such sale or for such adjourned sale, and without further notice or publication
the Mortgagee may make any such sale at the time and place to which the same
shall be so adjourned; and any sale may be conducted without bringing the Vessel
to the place designated for such sale and in such manner as the Mortgagee may
deem to be for its best advantage, and the Mortgagee may become the purchaser at
any sale.  The Shipowner agrees that any sale made in accordance with the terms
of this paragraph shall be deemed made in a commercially reasonable manner
insofar as it is concerned;

 

(vii)                           Require that all policies, contracts,
certificates of entry and other records relating to the insurance with respect
to the Vessel, including, but not limited to, those described in Article II,
Section 13 hereof (the “Insurances”) (including details of and correspondence
concerning outstanding claims) be forthwith delivered to or to the order of the
Mortgagee;

 

(viii)                        Collect, recover, compromise and give a good
discharge for any and all monies and claims for monies then outstanding or
thereafter arising under the Insurances or in respect of the earnings or any
requisition compensation and to permit any brokers through whom collection or
recovery is effected to charge the usual brokerage therefor.

 

Section 2.                                          Power of Sale. Any sale of
the Vessel made in pursuance of this Deed, whether under the power of sale
hereby granted or any judicial proceedings, shall operate to divest all right,
title and interest of any nature whatsoever of the Shipowner therein and
thereto, and shall bar the Shipowner, its successors and assigns, and all
persons claiming by, through or under them.  No purchaser shall be bound to
inquire whether notice has been given, or whether any default has occurred, or
as to the propriety of the sale, or as to the application of the proceeds
thereof.  In case of any such sale, the Mortgagee, if it is the purchaser, shall
be entitled, for the purpose of making settlement or payment for the property
purchased, to use and apply the Indebtedness hereby secured

 

15

--------------------------------------------------------------------------------


 

in order that there may be credited against the amount remaining due and unpaid
thereon the sums payable out of the net proceeds of such sale to the Mortgagee
after allowing for the costs and expense of sale and other charges; and
thereupon such purchaser shall be credited, on account of such purchase price,
with the net proceeds that shall have been so credited upon the Indebtedness
hereby secured.  At any such sale, the Mortgagee may bid for and purchase such
property and upon compliance with the terms of sale may hold, retain and dispose
of such property without further accountability therefor.

 

Section 3.                                            Power of Attorney-Sale.
The Mortgagee is hereby irrevocably appointed attorney-in-fact of the Shipowner
to execute and deliver to any purchaser aforesaid, and is hereby vested with
full power and authority to make, in the name and on behalf of the Shipowner, a
good conveyance of the title to the Vessel so sold.  Any person dealing with the
Mortgagee or attorney-in-fact shall not be put on enquiry as to whether the
power of attorney contained herein has become exercisable.  In the event of any
sale of the Vessel, under any power herein contained, the Shipowner will, if and
when required by the Mortgagee, execute such form of conveyance of the Vessel as
the Mortgagee may direct or approve.

 

Section 4.                                            Power of
Attorney-Collection. The Mortgagee is hereby irrevocably appointed
attorney-in-fact of the Shipowner upon the happening of any event of default, in
the name of the Shipowner to demand, collect, receive, compromise and sue for,
so far as may be permitted by law, all freight, hire, earnings, issues,
revenues, income and profits of the Vessel and all amounts due from underwriters
under any insurance thereon as payment of losses or as return premiums or
otherwise, salvage awards and recoveries, recoveries in general average or
otherwise, and all other sums due or to become due at the time of the happening
of any event of default as defined in Section 1 of Article III hereof in respect
of the Vessel, or in respect of any insurance thereon, from any person
whomsoever, and to make, give and execute in the name of the Shipowner
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Shipowner all
checks, notes, drafts, warrants, agreements and other instruments in writing
with respect to the foregoing.  Any person dealing with the Mortgagee or
attorney-in-fact shall not be put on enquiry as to whether the Power of Attorney
contained herein has become exercisable.

 

Section 5.                                            Delivery of Vessel. Upon
the security constituted by this Deed and the Mortgage becoming immediately
enforceable pursuant to Section 1 of Article III, the Mortgagee shall (in
addition to the powers described in Section 1 of Article III) become forthwith
entitled (but not bound) to appoint, by an instrument in writing under its seal
or under the hand of any director or officer or authorized signatory, a receiver
and/or manager of the Vessel upon such terms as to remuneration and otherwise as
the Mortgagee shall deem fit with power from time to time to remove any receiver
and appoint another in his stead and any receiver shall be the agent of the
Shipowner (who shall be solely responsible for his acts and defaults and
remuneration) and shall have all the powers conferred by law by way of addition
to, but without limiting, those powers any receiver shall have all the powers
and entitlements conferred on the Mortgagee by this Deed and generally shall be
entitled to the same protection and to exercise the same powers and discretions
as are granted to the Mortgagee under this Deed.

 

Section 6.                                            Mortgagee to Discharge
Liens. The Shipowner authorizes and empowers the Mortgagee or its appointees or
any of them to appear in the name of the Shipowner, its successors and assigns,
in any court of any country or nation of the world where a suit is pending
against the Vessel because of or on account of any alleged lien against the
Vessel from which the Vessel has not

 

16

--------------------------------------------------------------------------------


 

been released and to take such proceedings as to them or any of them may seem
proper towards the defense of such suit and the purchase or discharge of such
lien, and all expenditures made or incurred by them or any of them for the
purpose of such defense or purchase or discharge shall be a debt due from the
Shipowner, its successors and assigns, to the Mortgagee, and shall be secured by
the lien of this Deed and the Mortgage in like manner and extent as if the
amount and description thereof were written herein.

 

Section 7.                                            Payment of Expenses. The
Shipowner covenants that upon the happening of any one or more of the events of
default, then, upon written demand of the Mortgagee, the Shipowner will pay to
the Mortgagee the whole amount due and payable in respect of the Indebtedness
hereby secured; and in case the Shipowner shall fail to pay the same forthwith
upon such demand, the Mortgagee shall be entitled to recover judgment for the
whole amount so due and unpaid, together with such further amounts as shall be
sufficient to cover the reasonable compensation of the Mortgagee or its agents,
attorneys and counsel and any necessary advances, expenses and liabilities made
or incurred by it or them or the Mortgagee hereunder.  All moneys collected by
the Mortgagee under this Section 7 shall be applied by the Mortgagee in
accordance with the provisions of Section 11 of this Article III.

 

Section 8.                                            Remedies Cumulative. Each
and every power and remedy herein given to the Mortgagee shall be cumulative and
shall be in addition to every other power and remedy herein given or now or
hereafter existing at law, in equity, in admiralty or by statute, and each and
every power and remedy whether herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Mortgagee, and the exercise or the beginning of the exercise of
any power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other power or remedy.  The
Mortgagee shall not be required or bound to enforce any of its rights under any
of the other Credit Documents, prior to enforcing its rights under this Deed and
the Mortgage.  No delay or omission by the Mortgagee in the exercise of any
right or power or in the pursuance of any remedy accruing upon any default as
above defined shall impair any such right, power or remedy or be construed to be
a waiver of any such event of default or to be an acquiescence therein; nor
shall the acceptance by the Mortgagee of any security or of any payment of or on
account of the Indebtedness hereby secured maturing after any event of default
or of any payment on account of any past default be construed to be a waiver of
any right to exercise its remedies due to any future event of default or of any
past event of default not completely cured thereby.  No consent, waiver or
approval of the Mortgagee shall be deemed to be effective unless in writing and
duly signed by authorized signatories of the Mortgagee; any waiver by the
Mortgagee of any of the terms of this Deed or any consent given under this Deed
shall only be effective for the purpose and on the terms which it is given and
shall be without prejudice to the right to give or withhold consent in relation
to future matters (which are either the same or different).

 

Section 9.                                            Cure of Defaults. If at
any time after an event of default and prior to the actual sale of the Vessel by
the Mortgagee or prior to any enforcement or foreclosure proceedings the
Shipowner offers completely to cure all events of default and to pay all
expenses, advances and damages to the Mortgagee consequent on such events of
default, with interest at the interest rate set forth in Section 1.07(b) of the
Credit Agreement, then the Mortgagee may, but shall not be obligated to, accept
such offer and payment and restore the Shipowner to its former position, but
such action, if taken, shall not affect any subsequent event of default or
impair any rights consequent thereon.

 

Section 10.                                      Discontinuance of Proceedings.
In case the Mortgagee shall have proceeded to enforce any right, power or remedy
under this Deed and the Mortgage by foreclosure, entry or

 

17

--------------------------------------------------------------------------------


 

otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely to the Mortgagee, then and in
every such case the Shipowner and the Mortgagee shall be restored to its former
position and right hereunder with respect to the property subject or intended to
be subject to this Deed and the Mortgage, and all rights, remedies and powers of
the Mortgagee shall continue as if no such proceedings had been taken.

 

Section 11.                                      Application of Proceeds. After
an event of default hereunder shall have occurred and be continuing, the
proceeds of any sale of the Vessel and any and all other moneys received by the
Mortgagee pursuant to or under the terms of this Deed or in any proceedings
hereunder, the application of which has not elsewhere herein been specifically
provided for, shall be applied as follows:

 

First: To the payment of all costs and expenses (together with interest thereon
as set forth in Section 14 of Article II) of the Mortgagee, including the
reasonable compensation of its agents and attorneys, by reason of any sale,
retaking, management or operation of the Vessel and all other sums payable to
the Mortgagee hereunder by reason of any expenses or liabilities incurred or
advances made by it for the protection, maintenance and enforcement of the
security or of any of its rights hereunder, under the Credit Agreement, the
Subsidiaries Guaranty and under the other Credit Documents or in the pursuit of
any remedy hereby or thereby conferred; and at the option of the Mortgagee to
the payment of any taxes, assessments or liens claiming priority over the lien
of the Mortgage; and

 

Second:                             To the Pledgee (as defined in the Pledge
Agreement) for its distribution in accordance with the provisions of Section 9
of the Pledge Agreement; and

 

Third:                                        To the Shipowner or as may be
directed by a court of competent jurisdiction.

 

Section 12.                                      Possession Until Default. Until
one or more of the events of default hereinafter described shall happen, the
Shipowner (a) shall be suffered and permitted to retain actual possession and
use of the Vessel and (b) shall have the right, from time to time, in its
discretion, and without application to the Mortgagee, and without obtaining a
release thereof by the Mortgagee, to dispose of, free from the lien hereof, any
boilers, engines, machinery, masts, spars, sails, rigging, boats, anchors,
chains, tackle, apparel, furniture, fittings or equipment or any other
appurtenances of the Vessel that are no longer useful, necessary, profitable or
advantageous in the operation of the Vessel, first or simultaneously replacing
the same by new boilers, engines, machinery, masts, spars, sails, rigging,
boats, anchors, chains, tackle, apparel, furniture, fittings, equipment, or
other appurtenances of substantially equal value to the Shipowner, which shall
forthwith become subject to the lien of this Deed and the Mortgage.

 

Section 13.                                     Severability of Provisions, etc.
(a) If any provision of this Deed should be deemed invalid or shall be deemed to
affect adversely the preferred status of this Deed or the Mortgage under any
applicable law, such provision shall be void and of no effect and shall cease to
be a part of this Deed without affecting the remaining provisions, which shall
remain in full force and effect.

 

(b)                                 In the event that the Subsidiaries Guaranty,
this Deed, the Mortgage, any of the other Credit Documents or any of the
documents or instruments which may from time to time be delivered thereunder or
hereunder or any provision thereof or hereof shall be deemed invalidated by
present or

 

18

--------------------------------------------------------------------------------


 

future law of any nation or by decision of any court, this shall not affect the
validity and/or enforceability of all or any other parts of the Subsidiaries
Guaranty, this Deed, the Mortgage, any of the other Credit Documents or such
documents or instruments and, in any such case, the Shipowner covenants and
agrees that, on demand, it will execute and deliver such other and further
agreements and/or documents and/or instruments and do such things as the
Mortgagee in its sole discretion may reasonably deem to be necessary to carry
out the true intent of this Deed, the Mortgage, the Subsidiaries Guaranty and
the other Credit Documents.

 

(c)                                  In the event that the title, or ownership
of the Vessel shall be requisitioned, purchased or taken by any government of
any country or any department, agency or representative thereof, pursuant to any
present or future law, proclamation, decree order or otherwise, the lien of this
Deed and the Mortgage shall be deemed to attach to the claim for compensation
therefor, and the compensation, purchase or other taking of such title or
ownership is hereby agreed to be payable to the Mortgagee who shall be entitled
to receive the same and shall pay it to the Mortgagee who shall apply it as
provided in Section 11 of this Article III.  In the event of any such
requisition, purchase or taking, and the failure of the Mortgagee to receive
proceeds as herein provided, the Shipowner shall promptly execute and deliver to
the Mortgagee such documents, if any, as in the opinion of the Mortgagee may be
necessary or useful to facilitate or expedite the collection by the Mortgagee of
such part of the compensation, purchase price, reimbursement or award as is
payable to it hereunder.

 

(d)                                 Anything herein to the contrary
notwithstanding, it is intended that nothing herein shall waive the priority
status of this Deed and the Mortgage, and if any provision of this Deed or
portion thereof shall be construed to waive the priority status of this Deed or
the Mortgage, then such provision to such extent shall be void and of no effect.

 

ARTICLE IV

 

Sundry Provisions

 

Section 1                                               Successors and
Assigns.   All of the covenants, promises, stipulations and agreements of the
Shipowner in this Deed contained shall bind the Shipowner and its successors and
shall inure to the benefit of the Mortgagee and its successors and assigns.  In
the event of any assignment or transfer of this Deed, the term “Mortgagee”, as
used in this Deed, shall be deemed to mean any such assignee or transferee.

 

Section 2.                                          Power of Substitution.
Wherever and whenever herein any right, power or authority is granted or given
to the Mortgagee, such right, power or authority may be exercised in all cases
by the Mortgagee or such agent or agents as it may appoint, and the act or acts
of such agent or agents when taken shall constitute the act of the Mortgagee
hereunder.

 

Section 3.                                          Counterparts. This Deed may
be executed in any number of counterparts, each of which shall be an original,
but such counterparts shall together constitute but one and the same instrument.

 

Section 4.                                          Notices. Except as otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be in writing (including telexed, telegraphic, telex, telecopier
or cable communication) and mailed, telexed, telecopied, cabled or delivered, if
to the Shipowner or to the Mortgagee, at its address as specified below, or at
such other address as shall be designated by such party in a written notice to
the other party:

 

19

--------------------------------------------------------------------------------


 

If to the Shipowner, addressed to it in care of:

 

General Maritime Corporation

35 West 56th Street

New York, NY 10019

Telephone: (212) 763-5600

Facsimile: (212) 763-5603

 

If to the Mortgagee, addressed to it:

 

Nordea Bank Finland PLC, New York Branch

437 Madison Avenue, 21st Floor

New York, NY 10022

Attention: Mr. Hans Chr. Kjelsrud

Facsimile: (212) 421 4420

 

All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the overnight courier prepaid and properly addressed for
delivery on such next Business Day, or (iii) when sent by telex or telecopier,
be effective when sent by telex or telecopier, except that notices and
communications to the Mortgagee shall not be effective until received by the
Mortgagee.

 

Section 5.                                            Statutory Mortgage. This
Deed accompanies and is to be read with and forms part of the Mortgage dated the
date hereof and shall be effective from the date hereof.

 

Section 6.                                           Further Assurances. The
Shipowner shall execute and do all such assurances, acts and things as the
Mortgagee, or any receiver in its absolute discretion may require for:

 

(a)                                  perfecting or protecting the security
created (or intended to be created) by this Deed and the Mortgage; or

 

(b)                                 preserving or protecting any of the rights
of the Mortgagee under this Deed and the Mortgage (or any of them); or

 

(c)                                  ensuring that the security constituted by
this Deed and the Mortgage and the covenants and obligations of the Shipowner
under this Deed shall enure to the benefit of assignees of the Mortgagee (or any
of them); or

 

(d)                                 facilitating the appropriation or
realization of the Vessel or any part thereof and enforcing the security
constituted by this Deed and the Mortgage on or at any time after the same shall
have become enforceable; or

 

(e)                                  the exercise of any power, authority or
discretion vested in the Mortgagee under this Deed and the Mortgage (or any of
them),

 

in any such case, forthwith upon demand by the Mortgagee and at the expense of
the Shipowner.

 

20

--------------------------------------------------------------------------------


 

Section 7.                                            Governing Law. The
provisions of this Deed shall, with respect to its validity, effect, recordation
and enforcement, be governed by and construed in accordance with the applicable
laws of the Republic of Malta.

 

Section 8.                                            Additional Rights of the
Mortgagee. In the event the Mortgagee shall be entitled to exercise any of its
remedies under Article III hereof, the Mortgagee shall have the right to arrest
and take action against the Vessel at whatever place the Vessel shall be found
lying and for the purpose of any action which the Mortgagee may bring before the
Courts of such jurisdiction or other judicial authority and for the purpose of
any action which the Mortgagee may bring against the Vessel, any writ, notice,
judgment or other legal process or documents may (without prejudice to any other
method of service under applicable law) be served upon the Master of the Vessel
(or upon anyone acting as the Master) and such service shall be deemed good
service on the Shipowner for all purposes.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Shipowner has caused this Deed of Covenants to be duly
executed by its authorized representative the day and year first above written.

 

 

GENMAR TRADER LTD.

 

 

 

 

 

By:

 

 

 

 

John C. Georgiopoulos

 

 

Director

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, as Security Trustee,

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

22

--------------------------------------------------------------------------------